DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 21-22, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims now state “a controller”.  There is nothing within the current specification that implicitly or explicitly states that there is a controller within the system.  While the specification may state that the gap is controlled, there is nothing that states that it needs to be controlled by a controller.  There could be a user performing this function.  There could be a lever or crank or other mechanical feature performing this function.  There is nothing disclosed within the drawings that would lead one skilled in the art to believe that there is a controller present.  Therefore, this is considered new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 21-22, 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hirano et al. (JP4838385 from IDS).
Regarding claim 10, Hirano discloses a double-side friction stir welding device comprising a controller (paragraphs 0045-0057) and a pair of rotating tools 5,6 facing each other is respectively disposed on a top-surface side and a bottom-surface side of workpieces, wherein each rotating tool includes a shoulder part 5b, 6b and a pin part 13a, b that is disposed at the shoulder part and that along with the shoulder part includes a common rotation axis, and a gripping device 7, 8 that fixes the metal sheets or the metal plates while the pair of rotating tools are moved in the welding direction while being rotated is provided, where in the controller controls a gap between the shoulder parts by providing a gap between ends of the pin parts of the pair of respective rotating tools (paragraphs 0045-0057, figures 5-7). 
The limitations “of a butted portion or an overlapping portion, which comprises a joint portion of two metal sheets or two metal plates; the pair of rotating tools is moved in a welding direction while being rotated at the butted portion or the overlapping portion; and while the metal sheets or the metal plates are softened by frictional heat generated between the rotating tools and the metal sheets or the metal plates, softened parts are stirred by the rotating tools to produce a plastic flow to join the metal sheets or the metal plates to each other”, “at least the shoulder parts and the pin parts are made of materials that are harder than materials of the metal sheets or the metal plates”, “the rotation axes of the pair of respective rotating tools is inclined at an inclination angle a (0) on a preceding side with respect to the welding direction from a vertical direction with respect to the metal sheets or the metal plates, the inclination angle a satisfies 
    PNG
    media_image1.png
    15
    109
    media_image1.png
    Greyscale
 Page 6 of 12JFE-456US a gap G (mm) between the shoulder parts that is formed by providing a gap g (mm) between ends of the pin parts of the pair of respective rotating tools with respect to a thickness t (mm) of each metal sheet or metal plate or a total thickness t (mm) of the overlapped metal sheets or the overlapped metal plates and a diameter D (mm) of the shoulder part of each rotating tool satisfies 

    PNG
    media_image2.png
    57
    664
    media_image2.png
    Greyscale

a rotation driving device that further rotates the pair of rotating tools in opposite directions is provided” are functional limitations and do not further limit the structure of the device.  The angles and the above equation are dependent on the material worked upon.  Hirano discloses that the tools can be angled and that the gap can be adjusted relative to the metal plates and uses a controller for providing the gap (paragraphs 0045-0046, 0056-0057, 0147, 0158-0160). Therefore, Hirano is capable of meeting the functional claim limitations.  As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 21, the limitation “wherein the diameter D (mm) of each shoulder part with respect to the thickness t (mm) of each metal sheet or metal plate or the total thickness t (mm) of the overlapped metal sheets or metal plates satisfies
    PNG
    media_image3.png
    12
    135
    media_image3.png
    Greyscale
” is functional and is dependent on the material being used.  This limitation does not further limit the structure of the apparatus.
Regarding claims 22 and 24, the limitation “wherein the gap g (mm) with respect to the thickness t (mm) of each metal sheet or metal plate or the total thickness t (mm) of the overlapped metal sheets or metal plates and the diameter D (mm) of the shoulder part of each rotating tool satisfies 
    PNG
    media_image4.png
    17
    625
    media_image4.png
    Greyscale
” is functional and is dependent on the material being used.  This limitation does not further limit the structure of the apparatus.Page 8 of 12JFE-456US

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive.
The Applicant argues that since the specification states “controlling the gap G”, there would be a controller.
The Examiner disagrees.  The specification also states controlling the diameter. Does that mean there is a controller for controlling the diameter?  There is nothing within the specification or drawings that describes or shows a controller.  Controlling a gap can be easily done by hand/manually by a lever or other mechanical devices. This does not mean there is a controller.  This limitation is considered new matter as stated above.
The Applicant argues Hirano fails to disclose a controller that controls a gap between shoulder parts of the rotating tools to satisfy the expression recited in claim 10. In fact, Hirano is entirely silent regarding this expression. This difference is due to the difference of technical ideas between the present invention and Hirano. The present invention is premised on the following technical concept: (a) in double-side friction stir welding, as welding speed increases, in order to homogeneously distribute temperature increase and shear stress in a thickness direction of metal and thereby suppress defects, it is necessary to control a gap between the shoulder parts of the pair of rotating tools facing each other, particularly when the pair of rotating tools is set at an inclination angle. 
The Examiner disagrees. Hirano discloses a controller for controlling the gap.  Since Hirano controls the gap, he would be able to meet the claimed equation. As previously stated, the equation is based on the material worked upon.  The material worked upon is not part of the system.  Hirano discloses the claimed structure, and therefore, meets the claimed limitations.  The argument with respect to the argument “(a) in double-side friction stir welding, as welding speed increases, in order to homogeneously distribute temperature increase and shear stress in a thickness direction of metal and thereby suppress defects, it is necessary to control a gap between the shoulder parts of the pair of rotating tools facing each other, particularly when the pair of rotating tools is set at an inclination angle” is not commensurate in scope with the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735